12-1824
    Chepilko v. City of New York, et al.



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    14th day of April, two thousand fourteen.

    PRESENT:
                GUIDO CALABRESI,
                JOSÉ A. CABRANES,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges.
    _____________________________________

    Sergei Chepilko,


                                  Plaintiff-Appellant,

                        v.                                              12-1824


    City of New York, et al.,

                                  Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                              Sergei Chepilko, pro se, Brooklyn, NY.

    FOR DEFENDANTS-APPELLEES:                             Larry A. Sonnenshein (Kathy H. Chang, of
                                                          Counsel), for Corporation Counsel of the
                                                          City of New York, New York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Allyne Ross, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED as to the appealed pre-trial orders, and the appeal

from the jury verdict is DISMISSED.

       Plaintiff-Appellant Sergei Chepilko, pro se, brought a 42 U.S.C. § 1983 complaint

against the City of New York, and various officers of the New York City Parks Department and

New York City Police Department. He sought to hold defendants liable for physical injuries and

constitutional violations arising from an altercation with a Parks Department official at Coney

Island Beach, which resulted in his arrest. Liberally construed, Chepilko’s brief on appeal

challenges the jury verdict in favor of the defendants, two summary judgment orders, the denial

of his motions to compel discovery, to enlarge time for discovery, and for a pre-motion

conference, and the court’s decision on motions in limine. Chepilko has not provided trial

transcripts. We assume the parties’ familiarity with the underlying facts, the procedural history

of the case, and the issues on appeal.

       We review discovery and evidentiary rulings for abuse of discretion. See In re “Agent

Orange” Prod. Liab. Litig., 517 F.3d 76, 102 (2d Cir. 2008) (discovery rulings); SR Int’l Bus.

Ins. Co., Ltd. v. World Trade Ctr. Props., LLC, 467 F.3d 107, 119 (2d Cir. 2006) (evidentiary

rulings). The district court did not abuse its discretion in denying Chepilko’s motions to enlarge

time for discovery, to compel discovery, or for a pre-motion conference, as the final discovery

deadline had passed, the court had previously extended the deadline several times, and Chepilko

had already had several years to complete discovery. Further, the district court did not abuse its

discretion in failing to consider his untimely opposition to the defendants’ motion in limine.

                                                 2
          Chepilko includes one sentence in his brief on appeal regarding the district court’s two

summary judgment orders. Specifically, under the heading “Statement of the Issues Presented

for Review,” he writes: “Orders for the motions for Summary Judgment issued on July 18, 2011

and February 6, 2012 took into consideration false and contradictory affidavits submitted by

defendants.” He does not identify the affidavits he refers to, does not identify the allegedly false

statements, and does not otherwise address the summary judgment orders in his brief.

Accordingly, as the defendants argue, Chepilko has waived any challenge to the summary

judgment orders by failing to sufficiently advance an argument. See Tolbert v. Queens Coll., 242
F.3d 58, 75 (2d Cir. 2001) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.”) (internal quotation marks

omitted). In any event, review of the summary judgment orders reveals that the district court

resolved any factual disputes between Chepilko’s allegations and the defendants’ affidavits in his

favor. Accordingly, Chepilko’s arguments regarding the summary judgment orders fail on the

merits.

          Although Chepilko raises various issues related to the jury trial, he has not provided the

transcripts from those proceedings. Under Fed. R. App. P. 10(b), within 10 days after the filing

of a notice of appeal, the appellant must either (1) order transcripts from any proceedings that are

necessary to the appeal from the reporter and file such order with the district court; or (2) file a

certificate stating that no transcript will be ordered. Chepilko did neither. We have dismissed

appeals of issues related to a jury trial where the appellant failed to provide a trial transcript. See

Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000) (per curiam) (dismissing the portion of

the appeal challenging post-trial findings because transcripts from those proceedings were not

provided); Gayle v. Walker, 148 F.3d 214, 214 (2d Cir. 1998) (dismissing pro se appeal without

                                                   3
prejudice to reinstatement for failure to file transcripts). In those cases, we explained that the

failure to provide relevant transcripts deprived the court of the ability to conduct meaningful

appellate review. See, e.g., Wrighten, 232 F.3d at 120.

       Here, Chepilko’s submissions provide no basis for relief from the jury verdict. Chepilko

moved in the district court for free transcripts, but his motion was denied because the district

court found that his appeal was not taken in good faith. He moved for free transcripts in this

Court, but his motion was denied in February 2012 because he had not demonstrated that his

appeal presented any substantial questions to justify free transcripts. We granted him an

extension of time (until July 30, 2012) to file his brief. Given that Chepilko had time to obtain

transcripts at his own expense, and that the lack of trial transcripts deprives this Court of the

ability to conduct meaningful appellate review, we dismiss Chepilko’s appeal from the jury

verdict. Accord Reape v. Berrios, 514 F. App’x 25, 26 (2d Cir. 2013) (summary order)

(dismissing appeal from jury verdict where pro se appellant failed to obtain transcripts at his

own expense after the Court gave him several extensions of time to file his appellate brief, his

submissions provided no basis for relief from judgment, and the Court was “not inclined to

speculate as to that possibility in the absence of any transcripts from relevant district court

proceedings”).

       Accordingly, we AFFIRM the judgment of the district court as to the appealed pre-trial

orders, and DISMISS the appeal from the jury verdict.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  4